                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 1/13/2020
----------------------------------------------------------------- X
                                                                  :
  DERRICK PERKINS,                                                :
                                                                  :
                                                  Plaintiff,      :       1:18-cv-3590-GHW
                                                                  :
                              -v -                                :            ORDER
                                                                  :
  ADA PRESLEY, WARDEN NYCDOCS,                                    :
  CAPTAIN TUNSIL, FOOD SERVICE SUP,                               :
  NYCDOCS, CAPTAIN LUE, NYCDOCS,                                  :
  CAPTAIN KELLER, NYCDOCS,                                        :
  CORRECTION OFFICER LANI, NYCDOCS, :
  DAVID VILABREA, MEDICAL DOCTOR,                                 :
  NYCDOCS, CORRECTION OFFICER                                     :
  TORRES, NYCDOCS, CAPTAIN VASQUEZ, :
  NYCDOCS,                                                        :
                                                                  :
                                               Defendants. :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         In Plaintiff’s letter to the court dated December 10, 2019, Dkt No. 63, he raises objections

to Defendants’ interrogatories. To enable the Court to engage the parties in a meaningful

conversation about these responses, Defendants are ordered to file the interrogatories at issue on

ECF no later than the start of the conference scheduled for January 15, 2020 at 3 p.m.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff by first-class and

certified mail.

         SO ORDERED.


 Dated: January 13, 2020                                      _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
